      Case 7:19-mj-02092-UA Document 1 Filed 03/01/19 Page 1 of 6




Approved:
            DariXer^T lLos^
            Assistant United States Attorney


Before: THE HONORABLE PAUL E. DAVISON
            United-St-at&s Magistrate Judge
            Southern District of New York

                                        x
 UNITED STATES OF AMERICA                     COMPLAINT

            V. -                              Violations of
                                              21 U.S.C. § 841
 JOSEPH BONJOVEY/
                                              COUNTY OF OFFENSE
                      Defendant               DUTCHESS
                                        x
                                                          1c?
SOUTHERN DISTRICT OF NEW YORK/ ss.:

            VIOLET SYKU/ being duly sworn/ deposes and says that
he is a Special Agent with the Federal Bureau of Investigation/
and charges as follows:


                               COUNT ONE

               (Distribution of a Controlled Substance)

            1. On or about February 26, 2019^ in the Southern
District of New York, JOSEPH BONJOVEY, the defendant/
intentionally and knowingly distributed and possessed with
intent to distribute a controlled substance.


            2. The controlled substance that JOSEPH BONJOVEY/
the defendant/ distributed and possessed with intent to
distribute/ was mixtures and substances containing a detectable
amount of heroin^ in violation of Title 21, United States Code^
Section 841(b)(1)(C).

      (Title 21, United States Code/ Sections 841 (a)(1) and
                              (b)(1)(C).)
      Case 7:19-mj-02092-UA Document 1 Filed 03/01/19 Page 2 of 6




                              COUNT TWO

              (Distribution of a Controlled Substance)

          3. On or about February 28, 2019, at approximately
2:35 p.m., in the Southern District of New York/ JOSEPH BONJOVEY/
the defendant, intentionally and knowingly distributed and
possessed with intent to distribute a controlled substance.


          4. The controlled substances that JOSEPH BONJOVEY,
the defendant, intentionally and knowingly distributed and
possessed with intent to distribute/ was mixtures and substances
containing heroin.


      (Title 21, United States Code/ Sections 841 (a)(1) and
                             (b) (1) (C) .)

                             COUNT THREE

   (Possession with Intent to Distribute a Controlled Substance)


          5. On or about February 28, 2019, at approximately
10:34 p.m., in the Southern District of New York, JOSEPH
BONJOVEY/ the defendant/ intentionally and knowingly distributed
and possessed with intent to distribute a controlled substance.


          6. The controlled substances that JOSEPH BONJOVEY/
the defendant, intentionally and knowingly distributed and
possessed with intent to distribute, was mixtures and substances
containing heroin.


      (Title 21, United States Code/ Sections 841 (a)(1) and
                             (b) (1) (C) .)

          The bases for my knowledge and for the foregoing
charge are/ in part/ as follows:


          7 . I am a Special Agent with the Federal Bureau of
Investigation (V'FBI//) , and I have been personally involved in
the investigation of this matter. This Affidavit is based upon
my personal participation in the investigation of this matter/
my conversations with law enforcement agents and others/
including officers with the New York State Police Department
("NYSPD//) as well as my examination of reports and records.
From this investigation^ I have learned the following, among
other things. Because this affidavit is being submitted for the
limited purpose of establishing probable cause/ it does not
        Case 7:19-mj-02092-UA Document 1 Filed 03/01/19 Page 3 of 6




include ail the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions/ statements/ and conversations of others are reported
herein, they are reported in substance and in part/ except where
otherwise indicated.


           8. Based on information provided by a confidential
source (^CSff) ,1 I have learned that/ over the course of at least
approximately seven months/ between in or about July 2018 and in
or about February 2019,. the CS purchased/ on average/ at least
10 bags per day of a substance that she believed to be crushed
oxycodone from JOSEPH BONJOVEY/ the defendant/ at an average
price of approximately $30 per bag.

           9. Based on my review of preliminary line sheets of
communications intercepted pursuant to a consensual wiretap/. I
have learned/ among other things, that^ between on or about
November 21, 2018 and on or about December 16, 2018, JOSEPH
BONJOVEY/ the defendant, made arrangements to meet the CS on
numerous occasions.


           10. Based on my participation in an unrelated
investigation during which I met JOSEPH BONJOVEY/ the defendant/
on multiple occasions/ I am aware that BONJOVEY drives a 2017
Toyota RAV4 with New York license plate number HVZ6155 (the
"BONJOVEY Vehicle").


           11. Based on my review of surveillance reports/ I
have learned that/ on multiple occasions/ including January 1,
2019 and January 25, 2019, the BONJOVEY Vehicle was observed in
the driveway of the CS/ s residence in Hopewell Junction^ New
York.


           12. Based on my review of surveillance reports^ I
have learned that/ on or about January 4/ 2019, between
approximately 6:11 p.m. and 6:16 p.m./ JOSEPH BONJOVEY/ the
defendant/ was observed exiting the BONJOVEY Vehicle at a gas
station in Fishkill/ New York/ entering a vehicle registered to
the CSr existing the CS/s vehicle/ reentering the BONJOVEY
Vehicle/ and driving away from the gas station.


           13. On or about February 26, 2019^ I participated in
a controlled purchase involving the CS^ in which the following



1 The CS has not been charged with a crime for her conduct in
this case and is cooperating with law enforcement in the hopes
of leniency.
      Case 7:19-mj-02092-UA Document 1 Filed 03/01/19 Page 4 of 6




took place/ in substance and in part:


               a. In my presence and at the direction of law
enforcement/ the CS placed a call to JOSEPH BONJOVEY^ the
defendant/ and asked to purchase about 100 bags. BONJOVEY
agreed to the sale at a price of $3,000, but stated, in
substance and in part/, that he may need until Thursday ~ i.e.r
February 28, 2019 - to deliver the full amount.


               b. BONJOVEY met with the CS/ who was outfitted
with a recording device, at a location on the side of a street
in Hopewell Junction/ New York. The CS received 14 bags
containing substances and paid BONJOVEY $300, representing 10
bags at a rate of $30/bag and four bags that the CS said
BONJOVEY owed her from a prior transaction. The substances
contained in one of the bags were later tested and were
determined to contain heroin.


               c. During the meeting/ BONJOVEY told the CS/ in
substance and in part/ that he could deliver approximately 120-
125 bags to her on Thursday - i.e., February 28, 2019 ~~ in
exchange for $3/000.


          14. On or about February 28, 2019,. I participated in
a controlled purchase involving the CS/ in which the following
took place/ in substance and in part:


               a. The CS and BONJOVEY exchanged text messages
to make arrangements to meet.


               b. At approximately 2:35 p.m./ BONJOVEY met
with the CS/ who was outfitted with a recording device/ at a
location on the side of a street in Hopewell Junction/ New York.
The CS received from BONJOVEY 15 bags containing substances.
The substances in one of the bags were later tested and were
determined to contain heroin.


               c. During the meeting/ the CS gave BONJOVEY
$2/300 in cash. BONJOVEY stated/. in substance and in part/. he
would have more than 100 additional bags for the CS that evening
and that the CS could pay an additional amount owed by check.


               d. Between approximately 6:13 p.m. and 6:19
p.m./ the CS exchanged text messages with BONJOVEY in which they
arranged to meet at about 7:15 p.m.
      Case 7:19-mj-02092-UA Document 1 Filed 03/01/19 Page 5 of 6




                  e. At approximately 7:30 p.m./ the CS/ who was
outfitted with a recording device^ met BONJOVEY. The CS paid
BONJOVEY $700 in cash. BONJOVEY told the CS, in substance and
in part/ that he would be back with 150 bags by 10:00 p.m. and
the CS could pay the balance owed at that time.


                  f. At approximately 10:09 p.m., the CS
participated in a recorded telephone call with BONJOVEY in which
BONJOVEY stated/ in substance and in part, that he was about 20
minutes away.


                  g. At approximately 10:15 p.m./ BONJOVEY sent a
text message to the CS asking/ "You have another 1500 right."
The CS replied, "Yes."


          15. Based on information provided by the NYSP/. I have
learned that/ on or about February 28, 2019, at approximately
10:34 p.m., the NYSP stopped the BONJOVEY Vehicle/ which was
being driven by JOSEPH BONJOVEY/ the defendant/ in the vicinity
of Exit 11 of 1-84 East/ in Fishkill/ New York. Officers found
15 bundles containing approximately 150 glassine bags inside an
umbrella in the BONJOVEY Vehicle. The substances contained one
of the glassine bags were subsequently tested and determined to
contain heroin.


          16. After being placed under arrest and being read
his Miranda rights/ JOSEPH BONJOVEY/ the defendant/ stated in
substance and in part/ the following:


                  a. Over the past 3-4 months/ he distributed up
to about 12 bags of heroin per day to the CS and the CS s
husband/ for which BONJOVEY received payments.


                  b. At the time his vehicle was stopped/ he was
en route to bring about 90 bags of heroin to the CS.


                  c. He received $700 from the CS as partial
payment for the 90 bags and expected to receive another $700
from her when they met.
        Case 7:19-mj-02092-UA Document 1 Filed 03/01/19 Page 6 of 6




             WHEREFORE/ deponent respectfully requests that JOSEPH
BONJOVEY, the defendant/ and be imprisoned or bailed/ as the
case may be.


                                    ..J<


                                    /A^-C

                               VIOLET SYKU^/ / /
                               Special Agent €'""'"
                               Federal Bureau of Investigation



Sworn to before me this
Jrs-t—d-a.^ of KtaTch'/ 2019




THE HONORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
